DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim mentions a “shortened first COT” based on the UL or DL transmission associated with a second UE, which is unclear.  The independent claim states the first COT continues past the second COT, where the second COT ends first.  Not clear how first COT is shortened or what is meant by a shortened first COT (unless referring to the UL transmission by first UE is cut short?).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 11-14, 20-25, 27, 48, 49, 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0208540, hereinafter Kim), in view of Moon et al (US 2020/0305191, hereinafter Moon) and in view of Hedayat et al (US 2021/0344451, hereinafter Hedayat, claiming priority date of provisional applications 62/716,211 and 62/753,457).

Regarding claim 1, Kim discloses a method of wireless communication performed by an apparatus of a base station, comprising: scheduling transmissions (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]) for a first user equipment (UE) that is associated with a first channel occupancy time (COT) (UE obtains COT after LBT and can signal remaining COT to the BS, Para [0501]) and a second UE that is associated with a second COT (in one case, multiple UEs can signal remaining COT back to the BS, Para [0504]), wherein the first COT at least partially overlaps with the second COT, and wherein the first COT and the second COT include shared COTs (the COTs of each UE may overlap and the UEs are sharing the COTs with the BS, Para [0504]), wherein one or more first downlink transmission, of the transmissions for the first UE and the second UE are scheduled in a time interval when the first COT overlaps with the second COT (BS receives COT signaling from multiple UEs and may only consider the overlapping time between the COTs shared from the UEs and perform DL transmission within the overlapping time, Para [0504]); and outputting the transmissions (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]);													but does not disclose wherein one or more second downlink transmission, of the transmissions, for the first UE are scheduled, by the apparatus of the base station, in a second time interval when the second COT has elapsed and the first COT continues.  Moon discloses a plurality of terminals can acquire respective COTs at different points in time, Para [0193], the BS may selectively perform DL or UL operations if UL and DL portions overlap, Para [0196] and shows the first and second COT obtained by first and second terminal partially overlap, where one COT can continue past the COT obtained by the other UE, the BS can transmit DL in the non-overlapping portion, Figs. 11a/b.  Hedayat discloses WTRU can share the COT with the gNB and notify the gNB of COT attributes that include breakdown of COT duration and if the gNB can use the remaining COT for DL transmission to other WTRUs, Para [0156] (Para [0149] of provisional application 62/753,457).  In view of the combination the BS can transmit DL to the first UE using the remaining shared COT from the first UE, that continues past the COT of the second UE.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Moon in the system of Kim in order to more clearly define operations of the base station and terminal in the unlicensed bands and to make COT sharing more efficient by notifying devices of the COT parameters.		
Regarding claims 4, 23 and 49, Kim discloses the method/apparatus of claim 1/22/48, wherein the scheduling information is based on respective channel access priority levels associated with the first UE and the second UE (BS transmits transmissions that are associated with channel access priority class, Para [0180], there is a maximum COT for each priority class, Para [0492]). 
Regarding claim 5, Kim discloses the method of claim 1, wherein outputting the one or more transmissions further comprises: outputting a particular transmission, of the one or more transmissions, using the first COT after performing a listen-before-talk (LBT) operation (the BS can perform LBT before starting transmission, Para [0504] when getting the remaining COT), wherein a pause is configured between an end of a transmission by the first UE and a beginning of the particular transmission using the first COT (there can be a k sub-frame restriction (pause) after the last sub-frame of the AUL transmission by the UE, then the BS can transmit DL transmission, Para [0504]) and wherein the particular transmission overlaps at least in part with the second COT (there can be an overlap between COTs of different UEs, Para [0504]). 
Regarding claims 7, 24 and 105, Kim discloses the method of claim 1/22/48, but not explicitly wherein scheduling the one or more transmissions further comprises: scheduling the one or more transmissions based on a shortened first COT, wherein the shortened first COT is shortened based on an uplink or downlink transmission associated with the second UE.  Moon discloses the uplink portion of the second COT by second UE can interfere with the DL transmission of the first COT and the BS can selectively perform a transmit or uplink receiving operation, Para [0196]/Fig. 11 and Kim discloses the BS can use the shared overlap for the remaining COTs, Para [0504].  This means the remaining COT usable by the BS can be cut short by interfering UL transmission in the second COT by the second UE. 
Regarding claim 9, Kim discloses the method of claim 1, but not wherein the one or more transmissions include a first transmission for the first UE and a second transmission for the second UE, wherein the first transmission is schedulable in the first COT and the second transmission is schedulable in the second COT, and wherein the first transmission and the second transmission are schedulable in an overlapped portion of the first COT and the second COT.  Moon discloses once the BS gets the shared COT, the downlink signal can be to the terminal that originally had the COT or to a different terminal or both, Para [0150] and the BS can transmit DL signals in the first or second COT, Fig. 11 and Kim discloses transmitting in the shared overlap portion, Para [0504].
Regarding claim 11, Kim discloses the method of claim 1, but not wherein the one or more transmissions include a first transmission for the first UE and a second transmission for the second UE, wherein the first transmission and the second transmission are schedulable in an overlapped portion of the first COT and the second COT and in a non-overlapped portion of the first COT or the second COT.  Moon discloses once the BS gets the shared COT, the downlink signal can be to the terminal that originally had the COT or to a different terminal or both, Para [0150] and the BS can transmit DL signals in the first or second COT including a non-overlapped portion (DL portion in second COT), Fig. 11.
Regarding claim 12, Kim discloses the method of claim 11, but not explicitly wherein one or more control transmissions and one or more data transmissions are schedulable in the non-overlapped portion.  Moon discloses the BS can transmit PDCCH or PDSCH during the COT that was shared by the terminal(s), Para [0150], in one case the shared COT by the second terminal is not overlapped with the shared COT of another terminal, Fig. 11. 
Regarding claim 13, Kim discloses the method of claim 1, wherein one of the first UE or the second UE is selected, and the one or more transmissions are schedulable for the selected UE in a corresponding COT of the first COT or the second COT (the BS can transmit DL transmission during the remaining COT to a UE, Para [0504]). 
Regarding claim 14, Kim discloses the method of claim 1, but not explicitly wherein an uplink transmission of the first UE ends after an uplink transmission of the second UE.  Moon discloses a case where the UL transmission of the second UE ends after the UL transmission of the first UE, Fig. 11, where this is an obvious variation of a reverse case, where the second UE finishes UL transmission first instead of the first UE. 
Regarding claim 20, Kim discloses the method of claim 14, wherein respective transmissions for the first UE and the second UE are schedulable after an endpoint of the uplink transmission of the first UE in the first COT or second COT based on a listen-before-talk (LBT) operation being performed after the endpoint of the uplink transmission of the first UE (BS performs LBT before DL transmission after the first UE is done with UL transmission and indicates the remaining COT to the BS, Para [0504]). 
Regarding claim 21, Kim discloses the method of claim 14, but not explicitly wherein the uplink transmission of the first UE and the uplink transmission of the second UE are non-overlapped with each other (obvious variation to one of ordinary skill, where the second UE performs LBT and UL transmission a completely different time than a first UE, similar to Fig. 11b but UL by second UE is shifted further so no overlap). 
Regarding claim 22, Kim discloses a method of wireless communication performed by an apparatus of a first user equipment (UE), comprising: obtaining scheduling information for one or more transmissions (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]), wherein the one or more transmissions are for at least one of the first UE or a second UE, wherein the first UE is associated with a first channel occupancy time (COT) (UE obtains COT after LBT and can signal remaining COT to the BS, Para [0501]) and the second UE is associated with a second COT (in one case, multiple UEs can signal remaining COT back to the BS, Para [0504]), that at least partially overlaps with the first COT, and wherein the first COT and the second COT include shared COTs (the COTs of each UE may overlap and the UEs are sharing the COT with the BS, Para [0504]) wherein one or more downlink transmission, of the one or more transmissions for the first UE and the second UE are scheduled in a time interval when the first COT overlaps with the second COT (BS receives COT signaling from multiple UEs and may only consider the overlapping time between the COTs shared from the UEs and perform DL transmission within the overlapping time, Para [0504]); and communicating in accordance with the scheduling information (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]); but does not disclose wherein one or more second downlink transmission, of the transmissions, for the first UE are scheduled, by the apparatus of the base station, in a second time interval when the second COT has elapsed and the first COT continues.  Moon discloses a plurality of terminals can acquire respective COTs at different points in time, Para [0193], the BS may selectively perform DL or UL operations if UL and DL portions overlap, Para [0196] and shows the first and second COT obtained by first and second terminal partially overlap, where one COT can continue past the COT obtained by the other UE, the BS can transmit DL in the non-overlapping portion, Figs. 11a/b.  Hedayat discloses WTRU can share the COT with the gNB and notify the gNB of COT attributes that include breakdown of COT duration and if the gNB can use the remaining COT for DL transmission to other WTRUs, Para [0156] (Para [0149] of provisional application 62/753,457).  In view of the combination the BS can transmit DL to the first UE using the remaining shared COT from the first UE, that continues past the COT of the second UE.  
Regarding claims 25 and 106, Kim discloses the method of claim 22/48, but not explicitly further comprising: obtaining a broadcast transmission in the first COT or the second COT.  Moon discloses the COT initiated by the terminal may be shared with the base station, and the base station can transmit broadcast DL transmissions, Para [0150]. 
Regarding claim 27, Kim discloses an apparatus of a base station (BS, Fig. 21) for wireless communication, comprising: a processing system (processor, Fig. 21) configured to schedule one or more transmissions (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]) for at least one of: a first user equipment (UE) that is associated with a first channel occupancy time (COT) (UE obtains COT after LBT and can signal remaining COT to the BS, Para [0501]), or a second UE that is associated with a second COT (in one case, multiple UEs can signal remaining COT back to the BS, Para [0504]), wherein the first COT at least partially overlaps with the second COT, and wherein the first COT and the second COT include shared COTs (the COTs of each UE may overlap and the UEs are sharing the COT with the BS, Para [0504]) wherein one or more downlink transmission, of the one or more transmissions for the first UE and the second UE are scheduled in a time interval when the first COT overlaps with the second COT (BS receives COT signaling from multiple UEs and may only consider the overlapping time between the COTs shared from the UEs and perform DL transmission within the overlapping time, Para [0504]); and an interface (antenna and transmitter, Fig. 21) configured to output the one or more transmissions (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]); but does not disclose wherein one or more second downlink transmission, of the transmissions, for the first UE are scheduled, by the apparatus of the base station, in a second time interval when the second COT has elapsed and the first COT continues.  Moon discloses a plurality of terminals can acquire respective COTs at different points in time, Para [0193], the BS may selectively perform DL or UL operations if UL and DL portions overlap, Para [0196] and shows the first and second COT obtained by first and second terminal partially overlap, where one COT can continue past the COT obtained by the other UE, the BS can transmit DL in the non-overlapping portion, Figs. 11a/b.  Hedayat discloses WTRU can share the COT with the gNB and notify the gNB of COT attributes that include breakdown of COT duration and if the gNB can use the remaining COT for DL transmission to other WTRUs, Para [0156] (Para [0149] of provisional application 62/753,457).  In view of the combination the BS can transmit DL to the first UE using the remaining shared COT from the first UE, that continues past the COT of the second UE.  
Regarding claim 48, Kim discloses an apparatus of a first user equipment (UE, Fig. 21) for wireless communication, comprising: a first interface (antenna and receiver, Fig. 21) configured to obtain scheduling information for one or more transmissions (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]), wherein the one or more transmissions are for at least one of the first UE or a second UE, wherein the first UE is associated with a first channel occupancy time (COT) (UE obtains COT after LBT and can signal remaining COT to the BS, Para [0501]) and the second UE is associated with a second COT (in one case, multiple UEs can signal remaining COT back to the BS, Para [0504]) that at least partially overlaps with the first COT, and wherein the first COT and the second COT include shared COTs (the COTs of each UE may overlap and the UEs are sharing the COT with the BS, Para [0504]) wherein one or more downlink transmission, of the one or more transmissions for the first UE and the second UE are scheduled in a time interval when the first COT overlaps with the second COT (BS receives COT signaling from multiple UEs and may only consider the overlapping time between the COTs shared from the UEs and perform DL transmission within the overlapping time, Para [0504]); and a second interface configured to communicate in accordance with the scheduling information (DCI can schedule UL transmissions for UE, Para [0554] or BS transmits DL transmissions, Para [0504]); but does not disclose wherein one or more second downlink transmission, of the transmissions, for the first UE are scheduled, by the apparatus of the base station, in a second time interval when the second COT has elapsed and the first COT continues.  Moon discloses a plurality of terminals can acquire respective COTs at different points in time, Para [0193], the BS may selectively perform DL or UL operations if UL and DL portions overlap, Para [0196] and shows the first and second COT obtained by first and second terminal partially overlap, where one COT can continue past the COT obtained by the other UE, the BS can transmit DL in the non-overlapping portion, Figs. 11a/b.  Hedayat discloses WTRU can share the COT with the gNB and notify the gNB of COT attributes that include breakdown of COT duration and if the gNB can use the remaining COT for DL transmission to other WTRUs, Para [0156] (Para [0149] of provisional application 62/753,457).  In view of the combination the BS can transmit DL to the first UE using the remaining shared COT from the first UE, that continues past the COT of the second UE.  


Claims 3, 26, 107 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Moon, in view of Hedayat and in view of Yerramalli et al (US 2018/0027554, hereinafter Yerramalli).

Regarding claims 3 and 108, Kim discloses the method of claim 1/48, but not wherein a portion of the one or more transmissions is scheduled in a subband of the second COT that does not overlap a subband of the first COT.  Yerramalli discloses a UE is able to perform separate LBT procedures over different carriers, Para [0204] meaning a first UE can obtain a COT on a first sub-band and a second UE can obtain a second COT on a second sub-band.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yerramalli in the system of Kim in view with Moon and Hedayat in order to improve spectrum efficiency by offloading traffic to the shared band and provide service in areas where dedicated spectrum is unavailable.  
Regarding claims 26 and 107, Kim discloses the method of claim 22/48, but not wherein the first UE is associated with a first subband and the second UE is associated with a second subband, and wherein respective transmissions of the first UE and the second UE are schedulable on the first subband or on the second subband. Yerramalli discloses a UE is able to perform separate LBT procedures over different carriers, Para [0204] meaning a first UE can obtain a COT on a first sub-band and a second UE can obtain a second COT on a second sub-band and the DL transmissions to each UE would also be on the different sub-bands.  


Allowable Subject Matter
Claims 8 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if relevant 112 rejections were overcome.


Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not fully persuasive.  The Applicant amends the limitations in the claim and argues the amendments overcome the 102 rejection and the Kim reference.  Applicant does not have much of an argument but relies on the previous interview with the Examiner.  In response, the 102 rejection is overcome but argument is moot in view of the new reference being used in the current office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461